UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




          United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted May 11, 2005*
                               Decided May 13, 2005

                                        Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 04-4309

BRIAN J. LeMOINE,                                Appeal from the United States
           Plaintiff-Appellant,                    District Court for the
                                                   Eastern District of Wisconsin.
              v.
                                                 No. 04-C-0225
MILWAUKEE COUNTY,
        Defendant-Appellee.                      William E. Callahan, Jr.,
                                                 Magistrate Judge.

                                     ORDER

       When the state of Wisconsin began publishing its court records over the Internet
(using its Consolidated Court Automation Programs ("CCAP") system), it drew upon
information from various other court-record databases, including one maintained by
Milwaukee County. Unfortunately, technical errors in the conversion process led to the
overstatement of some defendants’ criminal histories. For example, the CCAP system
mistakenly reported that Brian LeMoine was convicted of a felony in 1983, when in
fact he pleaded the charge down to two misdemeanors. It also mischaracterized his
1987 misdemeanor battery conviction as a felony.

      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-4309                                                                     Page 2


       LeMoine sued Milwaukee County under 42 U.S.C. § 1983, claiming that it had
defamed him by misreporting his criminal history, making it more difficult for him to
obtain housing and employment. A magistrate judge (proceeding by consent of the
parties, see 28 U.S.C. § 636(c)) granted summary judgment for the defendant, finding
that LeMoine presented no evidence that his injury was caused by an official policy,
practice, or custom of the County, as required under Monell v. New York City Dep’t of
Soc. Servs., 436 U.S. 658, 694 (1978). See Killinger v. Johnson, 389 F.3d 765, 771 (7th
Cir. 2004).

       On appeal, LeMoine argues that such a custom or practice is shown by the fact
that the CCAP system misreported not one but two of his past convictions. In fact,
LeMoine submitted evidence to the district court that the problem of overstating
criminal histories was widespread: most notably, a 2002 e-mail written by the Chief
Information Officer of the Wisconsin Court System describing the systemic errors
produced by the conversion of data from local court systems to the CCAP. However,
this evidence shows only that the errors may have been caused by the state of
Wisconsin, which was responsible for the CCAP conversion. The injurious practice, if
any, was not the County’s. We therefore AFFIRM the judgment in the County’s favor.